TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-14-00268-CV



                                   Vincent Williams, Appellant

                                                  v.

 Cherese Wheelock, CRNA; David Harris, M.D.; and Capitol Anesthesiology Association,
                                   Appellees


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT
    NO. D-1-GN-11-003461, HONORABLE AMY CLARK MEACHUM, JUDGE PRESIDING



                             MEMORANDUM OPINION


               On June 25, 2014, the Clerk of this Court sent notice to appellant Vincent Williams

that the reporter’s record was due on June 4, 2014, and that it was overdue. The Clerk requested a

response by July 7, 2014, and notified Williams that the appeal would be considered without the

reporter’s record if he did not respond to this Court by that date. On July 23, 2014, this Court

received a document from Williams that stated that he was in the process of “acquiring court records,

affidavit of indigence, and securing a lawyer.”

               On July 29, 2014, the Clerk of this Court sent notice to Williams that his brief was

due on July 25, 2014, and that it was overdue. The Clerk requested a response by August 8, 2014,

and notified him that this Court may dismiss the appeal for want of prosecution if he failed to file

a brief by that date unless he reasonably explained the failure and the appellees were not significantly

injured by the failure. On August 13, 2014, the Clerk of this Court received a document from
Williams requesting “motion of extension to secure records and attorney time needed 120 days.”

The document did not address injury to the appellees by his failure to comply and was rejected

because it was not accompanied by a certificate of service and a certificate of conference. See Tex.

R. App. P. 9.5, 10.1.

                   On August 19, 2014, this Court ordered that the deadline for Williams to file a

response to this Court’s notices was August 29, 2014. We also advised Williams that the failure to

do so would result in dismissal of this appeal for want of prosecution. Williams has not responded

to this Court’s order. Accordingly, we dismiss the appeal for want of prosecution. See Tex. R. App.

P. 42.3(b), (c).



                                               __________________________________________

                                               Melissa Goodwin, Justice

Before Chief Justice Jones, Justices Rose and Goodwin

Dismissed for Want of Prosecution

Filed: September 12, 2014




                                                  2